DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Applicants 03/01/2021 amendment(s)/response(s) in Application 15/935,752 by Mondal et al. for “METHOD AND SYSTEM FOR GENERATING SYNCHRONIZED LABELLED TRAINING DATASET FOR BUILDING A LEARNING MODEL”, filed on 03/26/2018. The amendment(s)/response(s) have been entered.

Response to Amendment\

Per of 03/01/2021 Amendment:
Claims 1, 4, 12, 14, 17, 25, and 27 are amended.
Claims 1-27 are pending.
In view of the 03/01/2021 claim amendments, i.e., “based on a metadata model configured by a Central Configuration Manager (CCM) thereby enabling communication of the training data generation system” (as recited in Claim 1, and similarly recited in subsequent independent claims 14 and 27) in combination with the other limitations, the previous rejections to the claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks (submitted 03/01/2021) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “based on a metadata model configured by a Central Configuration Manager (CCM) thereby enabling communication of the training data generation system” have overcome the cited prior art. Instant invention distinguishes itself over prior art with its usage of round trip time (RTT) to synchronize aforementioned CCM with end device. Instant invention further distinguish itself by receiving Key Performance Indicator (KPI) data based on a metadata model configured by said CCM. Identified prior art learning models did not read on receiving KPIs at the direction of a central server. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599.  The examiner can normally be reached on M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHAWN D MILLER/                                                                                                                                                                 Examiner, Art Unit 2412    

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412